Citation Nr: 0702744	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center at the 
Regional Office in Muskogee, Oklahoma



THE ISSUE

Whether to overpayment of Chapter 35, Title 38, United States 
Code education benefits calculated in the amount of $223 was 
properly created.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

Service of the veteran is unclear and will be clarified 
pursuant to action taken below.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination of the Education 
Center at the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the benefits 
sought on appeal.  The appellant appears to be the son of a 
veteran and is entitled to educational benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The only information before the Board is an education folder 
with the appellant's name as payee.  It appears that he is 
the son of the veteran listed on the title page, but this is 
not all together clear.

Review of the record reveals that the appeal concerns the 
matter of $223 overpayment in education benefits.  Reportedly 
appellant went from a registered 13 or 14 credits for the 
fall of 2004 to 10 credits, resulting in the overpayment.  
The first issue is whether he was paid for 13 or 14 credits, 
that is not clear from the record.  Thus, it is not possible 
to determine from the record how the amount in question was 
determined.

The matter is further complicated by changes that the 
appellant made to his schedule from 13 credits to 10 and back 
to 13.  He apparently took 13 credits for the time in 
question, but did not complete paperwork needed to certify 
that the last course added-- "CJR 106" --was a course that 
was "degree applicable."  Information from the school was 
to the effect that he could be offered an opportunity to 
complete that paperwork, but the school was unable to contact 
him.  The school indicated that if the VA could contact him, 
he should be informed to contact "[redacted]" at the school.  
It does appear appellant moved, but it does not appear that 
he was provided this particular information.  It appears 
theoretically possible that he could be found eligible for 
payment of the class if it is degree applicable.

The matter is further complicated by the laws and regulations 
provided in the statement of the case.  It appears that these 
relate to Chapter 30, not Chapter 35 benefits.  It is not 
clear whether appellant may qualify under 2 programs, or 
whether he is a child of the veteran for only Chapter 35 
benefits.

In view of the foregoing, this matter is remanded for the 
following action:

1.  The agency of original jurisdiction 
should contact the veteran and offer him 
the chance to contact "[redacted]" or 
other similar individual at the school he 
attended to complete paperwork that would 
indicate whether the course in question 
was or could be considered "degree 
applicable."

2.  Thereafter, the veteran's claims 
folder should be associated with the 
education folder, or at a bare minimum, 
it should be established through 
applicable documents when the veteran had 
service, and the basis of entitlement to 
education benefits at issue.

3.  The RO should also provide an audit 
of the veterans account so that it is 
clear whether he was initially paid for 
13 or 14 credits, and how the 
determination of the overpayment of $223 
was arrived at.

4.  Thereafter, the matter should be 
readjudicated.  If the benefits sought 
are not granted, appellant should be 
provided with a supplemental statement of 
the case and afforded an opportunity to 
respond thereto.  This document should 
take care to include laws and regulations 
applicable to the benefits at issue, 
whether Chapter 30, Chapter 35, or other 
applicable provisions.  The matter should 
then be returned to the Board for further 
appellate consideration if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


